Name: Commission Regulation (EEC) No 1658/91 of 14 June 1991 establishing arrangements for retrospective Community surveillance in respect of imports of Atlantic salmon
 Type: Regulation
 Subject Matter: trade;  fisheries
 Date Published: nan

 15. 6 . 91 Official Journal of the European Communities No L 151 /51 COMMISSION REGULATION (EEC) No 1658/91 of 14 June 1991 establishing arrangements for retrospective Community surveillance in respect of imports of Atlantic salmon salmon classified under CN codes ex 0302 12 00 and ex 0303 22 00 . Article 2 1 . The Member States shall notify the Commission without delay of quantities and free-at-frontier prices for each type of commercial presentation of products imported into the customs territory of the Community, in accordance with the particulars set out in the Annex. 2. The free-at-frontier price shall be determined in accordance with the provisions of Council Regulation (EEC) No 1224/80 (3). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), and in particular Article 24 (2) thereof, Whereas the trend in imports of Atlantic salmon is liable to cause serious disturbances on the Community market, which may endanger the objectives of Article 39 of the Treaty ; Whereas in order to ensure that the appropriate measures can if necessary be adopted without delay, temporary arrangements need to be established for retrospective Community surveillance of imports of Atlantic salmon covered by CN codes ex 0302 12 00 and ex 0303 22 00, HAS ADOPTED THIS REGULATION : Article 1 Temporary arrangements are hereby established for retro ­ spective Community surveillance of imports of Atlantic Article 3 This Regulation shall enter into force on 1 July 1991 . It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1991 . For the Commission Manuel MARfN Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 282, 2. 10 . 1989, p. 1 . 0 OJ No L 134, 31 . 5. 1980, p. 1 . No L 151 /52 Official Journal of the European Communities 15. 6 . 91 ANNEX SPECIES : Atlantic Salmon (Salmo salar); CN-codes : ex 030212 00 and ex 0303 22 00 QUALITY : Superior or ordinary MEMBER STATE : Country of origin : Date of import : Definition of product Quantity imported(in kg) Unit price (Ecu per kg) I. Fresh or refrigerated I  whole 1  2 kg 2  3 kg 3  4 kg  gutted 1  2 kg 2  3 kg 3  4 kg  gutted and with head removed 1  2 kg 2  3 kg 3  4 kg II . Frozen (all forms of presentation) 1  2 kg 2  3 kg 3  4 kg